                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF WISCONSIN
                                   GREEN BAY DIVISION

                                                   )
  ADAM P. FAUST, et al.,                           )
                                                   )
           Plaintiffs,                             )
                                                   )
  v.                                               ) Civil Action No. 21-cv-548-WCG
                                                   )
  THOMAS J. VILSACK, in his official               )
  capacity as Secretary of Agriculture, et al.,    )
                                                   )
           Defendants.                             )
                                                   )
                                                   )

              DEFENDANTS’ MOTION TO STAY PROCEEDINGS PENDING
                   RESOLUTION OF RELATED CLASS ACTION

       For the reasons stated in the attachment memorandum, Defendants Thomas J. Vilsack, in

his official capacity as Secretary of Agriculture, and Zach Ducheneaux, in his official capacity as

Administrator of the Farm Service Agency (collectively, USDA or Defendants), hereby move to

stay the proceedings in this case until final resolution of the proceedings in related litigation that

has been certified as a class action under Federal Rule of Civil Procedure Rule 23(b)(2). Counsel

for Defendants have conferred with counsel for Plaintiffs, who indicate that Plaintiffs oppose this

request.




                                         1
           Case 1:21-cv-00548-WCG Filed 07/12/21 Page 1 of 15 Document 51
Dated: July 12, 2021                  Respectfully submitted,

                                      BRIAN M. BOYNTON
                                      Acting Assistant Attorney General

                                      LESLEY FARBY
                                      Assistant Branch Director
                                      Civil Division, Federal Programs Branch

                                      /s/ Emily Newton
                                      EMILY SUE NEWTON (VA Bar No. 80745)
                                      Senior Trial Counsel
                                      KYLA M. SNOW (Ohio Bar No. 96662)
                                      Trial Attorney
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                      1100 L Street, NW
                                      Washington, D.C. 20005
                                      Tel: (202) 305-8356 / Fax: (202) 616-8460
                                      emily.s.newton@usdoj.gov

                                      Counsel for Defendants




                                     2
       Case 1:21-cv-00548-WCG Filed 07/12/21 Page 2 of 15 Document 51
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF WISCONSIN
                                   GREEN BAY DIVISION

                                                    )
    ADAM P. FAUST, et al.,                          )
                                                    )
           Plaintiffs,                              )
                                                    )
    v.                                              ) Civil Action No. 21-cv-548-WCG
                                                    )
    THOMAS J. VILSACK, in his official              )
    capacity as Secretary of Agriculture, et al.,   )
                                                    )
           Defendants.                              )
                                                    )
                                                    )

          MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO STAY
         PROCEEDINGS PENDING RESOLUTION OF RELATED CLASS ACTION

         Plaintiffs filed this action to challenge the U.S. Department of Agriculture’s (USDA)

implementation of Section 1005 of the American Rescue Plan Act of 2021 (ARPA) on equal

protection grounds. As this Court is well aware, Plaintiffs’ lawsuit is not the only challenge to

Section 1005. There are currently twelve such lawsuits pending before courts around the country,

and Defendants have been preliminarily enjoined on a nationwide basis from disbursing Section

1005 funds pending resolution of related litigation. In light of the recent grant of class certification

in the first-filed challenge to Section 1005, Defendants respectfully request a stay of this case. 1

         Specifically, the Northern District of Texas certified two classes of farmers and ranchers

bringing an equal protection challenge to Section 1005 like that Plaintiffs bring here. See Order

on Class Cert. & PI, Miller v. Vilsack, 4:21-cv-595 (N.D. Tex.) (attached as Ex. A). At the same



1 Concurrent with this stay motion, Defendants are also filing a motion for an administrative stay,
to stay the upcoming deadline of July 14, 2021, for the parties to submit a proposed schedule for
resolving this case on the merits, as well as to vacate the scheduling conference currently scheduled
for July 20, 2021, until the Court decides this stay motion.


                                        3
          Case 1:21-cv-00548-WCG Filed 07/12/21 Page 3 of 15 Document 51
time, that court issued an injunction that prevents the Government from disbursing Section 1005

funds while the case is adjudicated on the merits. Id. Plaintiffs are members of the classes certified

under Rule 23(b)(2), and Defendants will be bound by any relief granted to the classes with respect

to Plaintiffs should the classes’ Section 1005 equal protection claim prevail.

         Thus, continued adjudication of Plaintiffs’ claim in this Court, separate from the class to

which they belong, would be unnecessarily duplicative and risk inconsistent results. A stay, on

the other hand, would not prejudice Plaintiffs, where proceedings on the merits of the claims in

both cases are just commencing, and Plaintiffs will be bound by and benefit from any final

judgment applicable to the classes. A stay would also preserve judicial resources and prevent

hardship to Defendants, who would otherwise be required to continue defending against

duplicative claims in separate courts and on divergent schedules. Finally, the requested stay would

be consistent with those granted by other courts in similar circumstances. For these reasons,

Defendants respectfully request that the Court stay proceedings in this case until final resolution

of the proceedings in the class challenge to Section 1005 in Miller.

                                         BACKGROUND

       This is one of twelve cases, brought in courts around the country, challenging USDA’s

implementation of ARPA Section 1005, which authorizes debt relief to socially disadvantaged

farmers or ranchers, on equal protection grounds. See Miller, 4:21-cv-595; Wynn v. Vilsack, 3:21-

cv-514 (M.D. Fla.); Carpenter v. Vilsack, 21-cv-103-F (D. Wyo.); Holman v. Vilsack, 1:21-cv-

1085 (W.D. Tenn.); Kent v. Vilsack, 3:21-cv-540 (S.D. Ill.); McKinney v. Vilsack, 2:21-cv-212

(E.D. Tex.); Joyner v. Vilsack, 1:21-cv-1089 (W.D. Tenn.); Dunlap v. Vilsack, 2:21-cv-942 (D.

Or.); Rogers v. Vilsack, 1:21-cv-1779 (D. Colo.); Tiegs v. Vilsack, 3:21-cv-147 (D.N.D.); Nuest v.




                                      4
        Case 1:21-cv-00548-WCG Filed 07/12/21 Page 4 of 15 Document 51
Vilsack, 21-cv-1572 (D. Minn.). 2 Miller, the first-filed case, commenced on April 26, 2021.

Compl., Miller, ECF No. 1.

       On April 29, 2021, Plaintiffs filed this action, Compl., ECF No. 1, and roughly one month

later, they moved for a TRO and a preliminary injunction, ECF Nos. 12, 13. After the Court

granted the TRO, three other courts entered preliminary injunctions against disbursement of

programmatic funds. See Order on Class Cert. & PI, Miller; PI Order, Holman, ECF No. 41. 3 This

Court recently dissolved its TRO and stayed Plaintiffs’ motion for a preliminary injunction in light

of the nationwide injunction entered in Wynn. Order, ECF No. 21.

       Meanwhile, on June 2, the Miller plaintiffs—five in total—moved to certify two classes of

farmers and ranchers, Br. in Supp. of Mot. for Class Cert., id., ECF No. 13, and for a preliminary

injunction, Br. in Supp. of Mot. for PI, id., ECF No. 18. 4 And on June 30, 2021, the Miller court

granted both motions. Order on Class Cert. & PI, id. Adopting the plaintiffs’ proposed class

definitions in full, the court certified the following two classes under Rule 23(b)(2):

       1. All farmers and ranchers in the United States who are encountering, or who will
          encounter, racial discrimination from the United States Department of
          Agriculture on account of section 1005 of the American Rescue Plan Act.

       2. All farmers and ranchers in the United States who are currently excluded from
          the definition of “socially disadvantaged farmer or rancher,” as defined in 7
          U.S.C. § 2279(a)(5)–(6) 5 and as interpreted by the Department of Agriculture.




2 Defendants have not yet been served in all of these cases, and the Government does not waive
any objections regarding service.
3 The court in Holman entered a preliminary injunction on July 8, 2021.
4 Although the plaintiffs there assert equal protection, Title VI, and statutory construction claims,

their preliminary injunction and class certification motions relied solely on their equal protection
challenge to Section 1005. See Br. in Supp. of Mot. for Class Cert. 3, id.
5 Section 1005 incorporates the definition of “socially disadvantaged farmer or rancher” set out in

7 U.S.C. § 2279(a).


                                      5
        Case 1:21-cv-00548-WCG Filed 07/12/21 Page 5 of 15 Document 51
Id. at 5-6. Although two classes were certified, the plaintiffs and the Court emphasized that the

classes were specific to the plaintiffs’ challenge to Section 1005. Id. at 13; Class Cert. Reply 1,

ECF No. 41 (“The plaintiffs—at this point in the litigation—are seeking classwide relief only

against the continued enforcement of the racial exclusions in section 1005 of the American Rescue

Plan Act.”); id. at 4 (“These classes are being proposed for the purpose of obtaining preliminary

classwide relief against the racial exclusions in section 1005.”).

       Additionally, in granting the plaintiffs’ preliminary-injunction motion, the court enjoined

Defendants

       from discriminating on account of race or ethnicity in administering section 1005
       of [ARPA] for any applicant who is a member of the Certified Classes. This
       prohibition encompasses: (a) considering or using an applicant Class Member’s
       race or ethnicity as a criterion in determining whether that applicant will obtain loan
       assistance, forgiveness, or payments; and (b) considering or using any criterion that
       is intended to serve as a proxy for race or ethnicity in determining whether an
       applicant Class member will obtain loan assistance, forgiveness, or payments.

Order on Class Cert. & PI 22-23, id. Like this Court’s nationwide injunction, the Miller court’s

injunction precludes disbursement of Section 1005 funds while the case is adjudicated on the

merits. 6 The Miller court ordered the parties to submit a proposed schedule for resolving the case

on the merits by July 16. 7

                                   STANDARD OF REVIEW

       “The District Court has broad discretion to stay proceedings as an incident to its power to



6 On July 2, Defendants notified the court that it understood this injunction to be consistent with
those entered in Faust (previously) and Wynn (extant), in that it prohibits Defendants from issuing
payments under Section 1005 but does not prohibit Defendants from “taking preparatory steps,
including sending offer letters to eligible borrowers, to enable prompt payments if later permitted.”
Notice 2, id., ECF No. 61. Per order of the court, the plaintiffs responded to Defendants’ Notice
on July 5. Resp., id., ECF No. 63. Defendants filed a reply July 6. Reply, id., ECF No. 65.
7On June 29, Defendants filed a partial answer and partial motion to dismiss the plaintiffs’ non-
Section 1005 claims. See ECF Nos. 49, 51.


                                      6
        Case 1:21-cv-00548-WCG Filed 07/12/21 Page 6 of 15 Document 51
control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997).            That power applies

“especially in cases of extraordinary public moment,” when “a plaintiff may be required to submit

to delay not immoderate in extent and not oppressive in its consequences if the public welfare or

convenience will thereby be promoted.” Id. at 707 (modifications omitted).

       When determining whether to grant a stay, courts balance the following factors:

(1) whether litigation is at an early stage; (2) whether a stay would prejudice or disadvantage to

the non-moving party, (3) whether a stay might simplify issues in question or streamline trial; and

(4) whether a stay will reduce the burdens of litigation on the parties and the court. Grice Eng'g,

Inc. v. JG Innovations, Inc., 691 F. Supp. 2d 915, 920 (W.D. Wis. 2010). A stay must not be

“immoderate,” meaning it must not be indefinite in duration. Id.

       The interests of judicial economy carry significant weight, particularly when considering

whether to stay one of multiple cases involving the same parties and issues. “A stay is appropriate

particularly if the resolution of litigation in another court between the same and/or related parties

involves controlling issues in the case before the Court.” Le v. Kohl's Corp., No. 15-CV-1171,

2016 WL 9225265, at *1 (E.D. Wis. Mar. 1, 2016) (citation omitted). Where possible, courts

should exercise their “broad managerial discretion to prevent unnecessary duplication of effort in

related cases.” SanDisk Corp. v. Phison Elecs. Corp., 538 F. Supp. 2d 1060, 1068 (W.D. Wis.

2008) (quoting EEOC v. G-K-G, Inc., 39 F.3d 740, 745 (7th Cir. 1994)). “Allowing the same issue

to be decided more than once wastes litigants’ resources and adjudicators’ time.” B&B Hardware,

Inc. v. Hargus Indus., Inc., 575 U.S. 138, 140 (2015). Thus, “[t]ypically, when duplicative actions

are filed in federal court, the general rule favors the forum of the first-filed suit.” Le, 2016 WL

9225265, at *1 (internal quotation marks and citation omitted).




                                      7
        Case 1:21-cv-00548-WCG Filed 07/12/21 Page 7 of 15 Document 51
                                           ARGUMENT

       The Court should stay the proceedings in this case until final resolution of the class

challenge to Section 1005 in Miller. 8 All relevant factors support this proposed stay. Most

significantly, a stay is in the interest of judicial economy: Because Plaintiffs are members of the

classes challenging Section 1005 and will directly benefit from any relief granted in the classes’

favor, staying this case would avoid unnecessarily duplicative            litigation and potentially

inconsistent results. Relatedly, a stay would not prejudice Plaintiffs, who are already protected by

multiple preliminary injunctions and who may receive all the relief they are entitled to upon final

judgment of the Miller class action. On the other hand, continuing to adjudicate Plaintiffs’ claim

in this Court and in Miller simultaneously would impose hardship on Defendants, who would be

required to defend against identical claims in multiple courts at the same time—including in ten

other courts around the country. Finally, courts regularly stay cases pending resolution of related

class actions. This Court should do likewise.

I.     A stay is in the interest of judicial economy.

       First, a stay of these proceedings would promote judicial economy because resolution of

the class challenge to Section 1005 in Miller is likely to have a substantial or controlling effect on

Plaintiffs’ claim in this case. Plaintiffs undisputedly fall within the definition of the classes

challenging Section 1005 in Miller: They are farmers who allege that they are being subjected to

racial discrimination due to USDA’s provision of Section 1005 debt relief to socially

disadvantaged farmers, because the definition of “socially disadvantaged farmer or rancher” does

not automatically include farmers like them who self-identify as white. Am. Compl. ¶¶ 1-7. The


8 Defendants have not appealed the order granting a preliminary injunction and certifying the
classes in Miller but reserve their right to do so. If the classes are decertified for any reason, the
parties can brief the Court on whether the stay should be lifted.


                                      8
        Case 1:21-cv-00548-WCG Filed 07/12/21 Page 8 of 15 Document 51
classes in Miller were certified under Rule 23(b)(2), which means that Plaintiffs cannot opt out.

See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 361-63 (2011). Thus, any relief ordered in

Miller will apply in the same way to Plaintiffs as it does to all other class members. Id. (noting

that the relief sought in a Rule 23(b)(2) class “perforce affect[s] the entire class at once”). Indeed,

that relief will be binding on Plaintiffs and would preclude them, like all other class members,

from obtaining an alternative judgment in another proceeding.         Cooper v. Fed. Rsrv. Bank of

Richmond, 467 U.S. 867, 874 (1984).

       Accordingly, permitting Plaintiffs to continue litigating their claim in this Court, separate

from the rest of the class to which they belong, would create a risk of inconsistent results that could

undermine the preclusive effect of a class-wide judgment and confuse Defendants’ obligations to

different class members. See Dunn v. Air Line Pilots Ass’n, 836 F. Supp. 1574, 1584 (S.D. Fla.

1993), aff'd, 193 F.3d 1185 (11th Cir. 1999) (noting that one consideration for granting a stay is

the possibility of “avoid conflicting orders”); Aetna State Bank v. Altheimer, 430 F.2d 750, 755

(7th Cir. 1970) (noting the propriety of staying a case pending outcome of other litigation involv ing

the same parties and controlling issues). For instance, if the plaintiff class succeeds in its equal

protection challenge to Section 1005 in Miller but Plaintiffs lose their claim here (or vice versa),

Defendants would be subject to conflicting judgments concerning the constitutionality of Section

1005 and, importantly, their obligations toward these Plaintiffs.         Staying this case pending

resolution of the class challenge to Section 1005 in Miller would promote judicial efficiency by

avoiding this risk of such contradictory outcomes.

       That Miller was certified as a class action after Plaintiffs filed this case does not undermine

the preclusive effect of any class-wide judgment or justify Plaintiffs’ continued litigation of their




                                      9
        Case 1:21-cv-00548-WCG Filed 07/12/21 Page 9 of 15 Document 51
claim separately in this Court. 9 Miller was the first-filed case, which underscores the conclusion

that a stay here is appropriate and in the interest of judicial economy. “Under [the] ‘first to file’

rule, district courts normally stay or transfer a federal suit for reasons of wise judicial

administration . . . whenever it is duplicative of a parallel action already pending in another federal

court.’” Schwarz v. Nat’l Van Lines, Inc., 317 F. Supp. 2d 829, 832–33 (N.D. Ill. 2004) (quoting

Serlin v. Arther Andersen & Co., 3 F.3d 221, 223 (7th Cir. 1993)). “[T]he plaintiff bears the burden

of showing any special circumstances which justify a divergence from the ‘first-to-file’ rule.”

Cent. States, Se. & Sw. Areas Pension Fund v. Paramount Liquor Co., 34 F. Supp. 2d 1092, 1095

(N.D. Ill. 1999).

       There is an especially good reason not to diverge from that rule here: because Plaintiffs are

class members, the very same claim brought by these Plaintiffs is being simultaneously litigated

in two courts. And, as Plaintiffs and Defendants will both be bound by any class-wide judgment

on Section 1005, litigating the cases separately does not benefit Plaintiffs or serve judicial

economy, but only burdens judicial resources at the risk of creating conflicting outcomes.

Moreover, both cases are still in their early stages, with a proposed schedule due in Miller by July

16. Thus, staying this case at this early stage of the proceedings would not cause unnecessary

disruption to litigation of Plaintiffs’ claim, but would instead further promote its efficient

resolution before any case deadlines have passed in Miller. The Court should therefore stay this

case pending resolution of the first-filed equal protection class challenge to Section 1005 in Miller.




9As explained below, courts often stay proceedings while a motion for class certification is
pending. See infra at 11 & n.10.


                                      10
        Case 1:21-cv-00548-WCG Filed 07/12/21 Page 10 of 15 Document 51
II.    A stay would not prejudice Plaintiffs and would avoid hardship to the Government.

       Additionally, and for the same reasons, staying this case pending resolution of the class

challenge to Section 1005 in Miller would not prejudice Plaintiffs. Again, the classes certified in

Miller challenge the same agency action and seek the same relief as Plaintiffs seek here. Compare

Pls.’ Br. in Supp. of Prelim. Inj. ECF No. 18, Miller (challenging the implementation of Section

1005 based on USDA’s interpretation of “socially disadvantaged farmer or rancher” with reference

to race), with Pls.’ Br. in Supp. of Mot. for Prelim. Inj., ECF No. 14 (same). Indeed, the Miller

court has already ordered the relief that Plaintiffs seek in this case: a preliminary injunction

prohibiting the Government from disbursing payments under Section 1005. See Order on Class

Cert. & PI, Miller; see also Pls.’ Supp. Memo, ECF No. 44. And because Defendants will be

bound by a final judgment on the class claim with respect to these Plaintiffs, they are not harmed

by a stay of their duplicative case.

       Relatedly, a stay of the proceedings in this case would avoid hardship to the Government.

Specifically, requiring the Defendants to defend Plaintiffs’ claim in this Court and the class action

in Miller at the same time (along with all other pending cases), with the potential for different case

schedules, would drain the courts’ and the Government’s resources without any apparent benefit

to Plaintiffs. Indeed, the burden on Defendants is already significant, given that there are currently

eleven other substantively similar lawsuits pending around the country, with additional requests

for preliminary injunctive relief pending in several of those cases. 10 Moreover, particularly given

the importance of the issues at stake, the Government should not be compelled to defend multiple

cases raising substantially similar claims on different schedules and potentially subject to different



10See Pl.’s Mot. for PI, McKinney, 2:21-cv-212, ECF No. 9 (filed June 17, 2021); Pls.’ Mot for
PI, ECF No. 11, Dunlap, 2:21-cv-942 (filed June 29, 2021).


                                      11
        Case 1:21-cv-00548-WCG Filed 07/12/21 Page 11 of 15 Document 51
discovery obligations—all while simultaneously defending against duplicative requests for

nationwide preliminary injunctions. Cf. Clinton, 520 U.S. at 707 (explaining that “especially in

cases of extraordinary public moment, a plaintiff may be required to submit to delay”

(modifications omitted)).

III.   Courts regularly stay cases pending resolution of related class actions.

       Finally, a stay here would be consistent with other courts’ recognition that a stay (or even

dismissal) is generally warranted upon certification of a class of which the plaintiff is a member. 11

See, e.g.¸ Jiaming Hu v. U.S. Dep’t of Homeland Sec., 4:17-cv-02363, 2018 WL 1251911, at *4

(E.D. Mo. Mar. 12, 2018) (“Since class members generally cannot relitigate issues raised in a class

action after it has been resolved, a class member should not be able to prosecute a separate

equitable action once his or her class has been certified.” (internal quotation marks omitted) (citing

circuit cases dismissing actions where the plaintiff was a member of certified class in another

case)); see also Mackey v. Bd. of Educ. for Arlington Cent. Sch. Dist., 112 F. App’x 89, 91 (2d Cir.

2004) (affirming dismissal without prejudice “based on the rule against duplicative litigation”

where plaintiff’s allegations “duplicated claims that had been included in separate class actions”

against the defendant, and plaintiffs “were members of those classes”); Aleman ex rel. Ryder Sys.,

Inc. v. Sancez, 21-cv-20539, 2021 WL 917969, at *2 (S.D. Fla. Mar. 10, 2021) (noting that “the

Court entered an order staying proceedings” pending resolution of a related class action,

“recognizing that the cases are related, and that the resolution of the issues raised in the Class

Action will necessarily impact the proceedings in” the case); Richard K. v. United Behavioral




11 Indeed, federal courts will regularly stay cases when a class certification motion is only pending,
rather than already granted, in an earlier-filed related case. See, e.g., Sanchez-Cobarrubias v.
Bland, CV609-005, 2011 WL 841082, at *1 (S.D. Ga. Mar. 7, 2011) (reciting case history); Bargas
v. Rite Aid Corp., CV1303865MWFJEMX, 2014 WL 12538151, at *3 (C.D. Cal. Oct. 21, 2014).


                                      12
        Case 1:21-cv-00548-WCG Filed 07/12/21 Page 12 of 15 Document 51
Health, 18-cv-6318, 2019 WL 3083019, at *7 (S.D.N.Y. June 28, 2019), report and

recommendation adopted, 18-cv-6318, 2019 WL 3080849 (S.D.N.Y. July 15, 2019) (explaining

that stay and dismissal without prejudice “are routinely found appropriate where, as here, the

claims made in an individual lawsuit overlap with the claims being pursued by a certified class of

which the individual plaintiff is a member”).

        In such cases, courts have ordered a stay of the same scope Defendants seek here, that is,

a stay of all proceedings until final resolution of a related class action. See, e.g., Gonzales v.

Berryhill, 18-cv-603, ECF No. 28 (D.N.M. Mar. 5, 2019) (staying proceedings until the district

court in a related case “issues a decision on the forthcoming motion for class certification and, if

a class is certified in [the related case], until the conclusion of all proceedings in [the related case],

including any appeals.”).

        The First Circuit’s decision in Taunton Gardens Co. v. Hills illustrates the propriety of a

stay in circumstances strikingly similar to this case. 557 F.2d 877 (1st Cir. 1977). There, the

plaintiffs challenged “the administration of a major federal program and the disbursement of a

significant amount of federal money,” and the case thus “present[ed] issues of ‘public moment.’”

Id. at 879. And there, much like here, the implementation of that federal program had spurred

litigation “in more than ten district courts” around the country, and the Government was subject

to multiple injunctions. Id. Moreover, like this case, a related action was certified as a class action.

See Taunton Gardens Co. v. Hills, 421 F. Supp. 524, 526 (D. Mass. 1976). Although the plaintiffs

in Taunton Gardens were not members of that class, the court noted that they challenged the same

program and sought identical relief and, thus, that the class action determined the merits of the

case. Id. Accordingly, the district court found it was in “the interest of justice” to stay all

proceedings—including litigation of the pending motion for preliminary injunction—“pending




                                      13
        Case 1:21-cv-00548-WCG Filed 07/12/21 Page 13 of 15 Document 51
entry of a final judgment in the class action case.” Id. The First Circuit upheld the stay, also

emphasizing that it was in the “public interest, the court’s interest in efficient procedures, and the

interest of justice” to stay the case and afford the Government “a reasonable opportunity to resolve

its obligations in the national class action.” 557 F.2d at 879. It also pointed out that the stay’s

duration, lasting until an appeal of the class action judgment was resolved, was reasonable. Id.

       All of the factors considered by Taunton Gardens support a stay here: Plaintiffs challenge

a significant federal program presenting issues of “public moment,” and undersigned counsel are

defending against claims in twelve courts around the country. Additionally, the recently certified

classes in Miller seek the same relief Plaintiffs seek in this case—and indeed, since Plaintiffs are

members of those classes, resolution of the challenge to Section 1005 in Miller, and any relief

granted by that court will operate to protect Plaintiffs together with all other class members.

Finally, the scope of the stay requested here—until resolution of the class action—is the same as

that approved in Taunton Gardens and other cases. There, as here, the “public interest, the court’s

interest in efficient procedures, and the interest of justice” support a stay of all procedures pending

resolution of the class challenge to Section 1005 in Miller.

                                          CONCLUSION

       For these reasons, Defendants respectfully request that the Court stay all proceedings in

this case pending resolution of the class challenge to Section 1005 in Miller.

Dated: July 12, 2021                           Respectfully submitted,

                                               BRIAN M. BOYNTON
                                               Acting Assistant Attorney General

                                               LESLEY FARBY
                                               Assistant Branch Director
                                               Civil Division, Federal Programs Branch

                                               /s/ Emily Newton


                                      14
        Case 1:21-cv-00548-WCG Filed 07/12/21 Page 14 of 15 Document 51
                            EMILY SUE NEWTON (VA Bar No. 80745)
                            Senior Trial Counsel
                            KYLA M. SNOW (Ohio Bar No. 96662)
                            Trial Attorney
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L Street, NW
                            Washington, D.C. 20005
                            Tel: (202) 305-8356 / Fax: (202) 616-8460
                            emily.s.newton@usdoj.gov

                            Counsel for Defendants




                              15
Case 1:21-cv-00548-WCG Filed 07/12/21 Page 15 of 15 Document 51
